                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Frederick Holloway,

       Plaintiff,

               v.                                       Case No. 1:16cv1075


Kings Dodge, et al.,                                    Judge Michael R. Barrett

       Defendants.

                                   OPINION & ORDER

       This matter is before the Court upon Plaintiff’s Motion for Summary Judgment

Regarding Defendants’ Mitigation Defense. (Doc 48). Defendants filed a Response in

Opposition (Doc. 49), and Plaintiff filed a Reply (Doc. 50).

  I.   BACKGROUND

       Plaintiff bring claims pursuant to the Age Discrimination in Employment Act

(“ADEA”) and Ohio law based on Defendants’ failure to rehire him into the position of

salesperson in Defendants’ Chrysler dealership.

       A few months after he was not rehired by Defendants, Plaintiff applied for and was

hired into a position as a salesperson selling cars at Clay Cooley Nissan. (Doc. 10,

Frederick Holloway Dep., PAGEID# 65).         Plaintiff began working at Clay Cooley in

October of 2015. (Id. at PAGEID# 66). However, in February 2016, Clay Cooley sold the

dealership to Jeff Wyler. (Id. at PAGEID# 65).            Jeff Wyler instituted new job

responsibilities, including a requirement that salespersons be on call twenty-four hours a

day, seven days a week. (Id). Plaintiff’s obligations as a pastor and caretaker for his

grandchildren made it difficult to be on call at all times. (Id.) Therefore, after two weeks
of working for Jeff Wyler, Plaintiff left his job at Jeff Wyler. (Id. at PAGEID# 65-66).

Defendants argue that Plaintiff failed to mitigate his claimed damages by remaining in

that position.

       While Defendants failed to raise the affirmative defense of failure to mitigate

damages in their responsive pleadings, this Court permitted Defendants to amend their

answer to add the affirmative defense. (Doc. 44). Plaintiff now moves for summary

judgment on Defendants’ affirmative defense of mitigation of damages.

 II.   ANALYSIS

       A. Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The moving party has the burden of

showing an absence of evidence to support the non-moving party’s case. Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has met its burden of

production, the non-moving party cannot rest on his pleadings, but must present

significant probative evidence in support of his complaint to defeat the motion for

summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). In

reviewing a summary judgment motion, courts are required to view the facts and draw all

reasonable inferences in the light most favorable to the nonmoving party. Scott v. Harris,

550 U.S. 372, 378, 127 S.Ct. 1769, 167 L.Ed.2d 686 (2007) (citing United States v.

Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 8 L.Ed.2d 176 (1962)). This framework

applies equally to a defendant’s affirmative defenses. Resolution Tr. Corp. v. Metropole

Bldg. Ltd. P'ship, 110 F.3d 64 (6th Cir. 1997) (“Appellants cite no authority whatever



                                            2
(which is not surprising since there is none) in support of their claim that because in this

case the moving party is the plaintiff, the rules are different.”); EEOC v. Skanska USA

Bldg., Inc., 80 F. Supp. 3d 766, 780 (W.D. Tenn. 2015) (“When the nonmoving party in a

summary judgment motion bears the burden of proof at trial, Rule 56 requires them to ‘go

beyond the pleadings’ and designate specific facts showing that there is a genuine issue

for trial.”) (citing Celotex, 477 U.S. at 324).

       B. Mitigation of damages

       Under the ADEA, an employee has a duty to mitigate his damages by seeking new

employment. Skalka v. Fernald Envtl. Restoration Mgmt. Corp., 178 F.3d 414, 426 (6th

Cir. 1999). The Sixth Circuit employs a two-step test when analyzing a mitigation of

damages defense:

       The employee bears the initial burden of proving damages with “reasonable
       certainty.” Blackwell v. Sun Elec. Corp., 696 F.2d 1176, 1192 (6th Cir.
       1983). If he meets that requirement, the employer must show that the
       employee failed to mitigate damages by showing that (1) similar positions
       were available; and (2) the employee did not “use reasonable care and
       diligence in seeking such positions.” Rasimas v. Mich. Dep’t of Mental
       Health, 714 F.2d 614, 624 (6th Cir. 1983).

Gunter v. Bemis Co., Inc., 906 F.3d 484, 490 (6th Cir. 2018).

       As a threshold matter, Defendants argue that mitigation of damages is not a proper

subject for summary judgment because whether a plaintiff has exercised reasonable

diligence in mitigating his or her damages is an issue of fact. The Court notes that while

it is typically raised by the employer, mitigation of damages is routinely addressed on

summary judgment. See, e.g., Harris v. Heritage Home Health Care, 939 F. Supp. 2d

793, 804 (E.D. Mich. 2013) (rejecting employer’s argument on summary judgment that

plaintiff failed to mitigate her damages); Finch v. Xavier Univ., 689 F. Supp. 2d 955, 969



                                                  3
(S.D. Ohio 2010) (denying employer’s motion for summary judgment because there was

no evidence in the record that substantially equivalent work was available to plaintiffs);

Dawson v. Qube Corp., 6 F. Supp. 2d 677, 685 (N.D. Ohio 1998) (denying employer’s

motion for summary judgment on the issue of mitigation of damages because the

“reasonableness” of the plaintiff’s efforts to secure a substantially equivalent job is a

matter for the jury). While these courts often deny summary judgment, Defendants have

not cited any support for their proposition that mitigation of damages cannot be raised on

summary judgment.

       Turning back to the two-step test used when analyzing a mitigation of damages

defense, Defendants do not seem to contend that Plaintiff has met his initial burden of

proving damages with reasonable certainty. Instead, Defendants argue that “substantially

equivalent positions” were available and Plaintiff unreasonably failed to pursue such a

position.

       The Sixth Circuit has held that where “a defendant has offered no evidence

indicating that ‘substantially equivalent positions ... were available’ and that ‘the claimant

failed to use reasonable care and diligence in seeking such positions,” a plaintiff has no

legal obligation to demonstrate that he sought or obtained comparable employment after

his unlawful termination. Pittington v. Great Smoky Mountain Lumberjack Feud, LLC, 880

F.3d 791, 801 (6th Cir. 2018) (quoting Rasimas, 714 F.2d at 624) (emphasis added).

       Here, there is some evidence regarding the availability of comparable employment.

Plaintiff was hired into another car salesperson position at Clay Cooley a few months after

Defendants did not rehire him, which demonstrates that other positions were available.

Whether those positions were substantially equivalent is a question for the jury. For a



                                              4
position to be substantially equivalent, it “must afford the claimant virtually identical

promotional opportunities, compensation, job responsibilities, working conditions, and

status.” Rasimas v. Michigan Dep't of Mental Health, 714 F.2d 614, 624 (6th Cir. 1983).

Plaintiff’s pay at his former job with Defendants and the job at Clay Cooley Nissan were

commission-based.       While this may make proving equivalent compensation difficult,

Plaintiff testified in his deposition that when he began working at Clay Cooley, his draw

payments were “much more” than his draw payments from Kings Dodge. (Id. at PAGEID#

81). While the record is not clear what Plaintiff’s compensation level was at Jeff Wyler

after it took over from Clay Cooley, Plaintiff testified that he left the job at Jeff Wyler

because of the schedule. Defendants have presented evidence that even though they

did not require that its sales force be on call 24 hours a day, Defendants expected its

salespeople to follow up on sales leads after hours and on off days. (Doc. 49-2, Mark

Pittman Decl., ¶ 3). This evidence is sufficient to create a genuine issue of material fact

as to whether Plaintiff’s position at Jeff Wyler was substantially equivalent to his former

position at Kings Dodge.

       In addition, Defendants have presented sufficient evidence to create a genuine

issue of material fact as to whether Plaintiff’s job-search process was reasonable. The

Sixth Circuit has instructed that “[t]he reasonableness of the effort to find substantially

equivalent employment should be evaluated in light of the individual characteristics of the

claimant and the job market.” 714 F.2d at 624.           Defendants have presented evidence

that between August of 2015 and July of 2017, Plaintiff has applied for positions with nine

employers. (Doc. 10-1, PAGEID# 212). 1 In his deposition, Plaintiff testified that he has


       1
        In his deposition, Plaintiff testified that there could have been two additional positions
for which he applied. (Holloway Dep. at PAGEI# 7).

                                                 5
not worked in over two years. (Holloway Dep. at PAGEID# 64). Whether this constitutes

reasonable care and diligence in seeking substantially equivalent positions is a question

for the jury.

 III.   CONCLUSION

        Based on the foregoing, Plaintiff’s Motion for Summary Judgment Regarding

Defendants’ Mitigation Defense (Doc 48) is DENIED.

        IT IS SO ORDERED.

                                             _/s/ Michael R. Barrett____________
                                         Hon. Michael R. Barrett
                                         United States District Judge




                                           6
